DETAILED ACTION
Claims 1-20 are pending in the present application.

Examiner Note
This Non-Final Rejection is mailed herein to correct errors in the Non-Final Rejection mailed on 10/22/2021 and in response to the Terminal Disclaimer and Arguments/Remarks Made in an Amendment filed by the Applicant on 1/24/2022. Additionally, it is noted that the statutory period for reply is set to expire 3 months from the mailing date of this communication. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 1/24/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Additionally, the Terminal Disclaimer overcomes the rejection of claims 1-13 and 18-20 under Double Patenting. Thus the rejection of claims 1-13 and 18-20 under Double Patenting are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lucas et al. (US Pat. No. 2018/0284003 A1, hereinafter Lucas).

Regarding claim 14, Lucas teaches a method comprising: receiving a fluid flow across a fluid channel (see [0084]-[0085], method includes receiving fluid flow across fluid channel 5); positioning a capture medium in communication with the fluid channel (see Fig. 1 and [0084]-[0085’, capture medium 8 positioned in communication with the fluid channel 8), the capture medium acquiring particulate matter (see [0084]-[0085], discussion of acquiring particulate matter from ambient air on the capture medium 8); analyzing particulate acquired by the capture medium (see [0091]-[0092], discussion of analysis of particulate); creating a physical recordation of the analyzed particulate (see [0086], discussion of recording and storing of the images of the particulate matter discussed, wherein the recording and storage is considered to be on a physical storage medium); and dynamically adjusting a modifiable component in communication with the capture medium responsive to the acquired and analyzed particulate (see Fig. 1 and [0089], modifiable component 9 is a translational mechanism for moving the capture medium 8 after the specific particulate is analyzed as discussed).

Regarding claim 15, Lucas above teaches all of the limitations of claim 14.
Furthermore, Lucas teaches a computer image algorithm gathering particulate data of particulate count, species identification, or a combination thereof (see [0091]-[0092], discussion of automated counting and species identification with computer algorithm).

Regarding claim 16, Lucas above teaches all of the limitations of claim 14.
Lucas teaches modifying a setting of an operatively coupled fluid flow apparatus and adjusting a rate of the fluid flow across the fluid channel (see Fig. 1 and [0084]-[0085], fluid flow apparatus includes induction unit 2 and associated electronics, which may turn off and on depending on the ambient air conditions as described).

Regarding claim 17, Lucas above teaches all of the limitations of claim 14.
Furthermore, Lucas teaches modifying a physical position of the modifiable component, including changing a position of the capture medium (see Fig. 1, modifiable component 9 is a translational mechanism for moving the capture medium 8 relative to the fluid channel 5 and image capture device 11).

Allowable Subject Matter
Claims 1-13 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-13, Lucas represents the best art of record. However, Lucas fails to encompass all of the limitations of independent claims 1 and 8.
Specifically, Lucas teaches an apparatus and computer system (see Fig. 1, all elements) comprising: a body (see Fig. 1, body 4) comprising: an inlet (see Fig. 1, inlet 3) and a fluid channel adapted to receive a fluid flow (see Fig. 1, fluid channel 5); a capture medium positioned within the body and in communication with the fluid channel (see Fig. 1, capture medium 8), the capture medium to acquire a particulate (see [0084]); an image capture device positioned relative to the capture medium (see Fig. 1, image capture device including camera 11, spacer tube 10, light ring 12, objective lens 13, and linear focus apparatus 14), the image capture device to analyze particulate acquired by the medium (see [0091]-[0092], discussion of image capture analysis); and a modifiable component in 
However, Lucas fails to critically teach a recorder positioned proximal to the capture medium, the recorder configured to create a physical recordation of the particulate (claim 1); or a recorder positioned proximal to the capture medium, the recorder configured to create a physical recordation of the particulate (claim 8).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1 and 8 and the examiner can find no teachings for apparatus and computer systems as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Regarding claims 18-20, Lucas above represents the best art of record. However, Lucas fails to encompass all of the limitations of dependent claim 18.
Specifically, Lucas fails to critically teach positioning a feeder relative to the fluid channel, the feeder to feed the capture medium across the modifiable component.
Hence the best prior art or record fails to teach the invention as set forth in dependent claims 18-20 and the examiner can find no teachings for the methods as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.